Order entered March 8, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00944-CR

                             BRYCE DAREC CLARK, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-83633-2017

                                          ORDER
       Before the Court is appellant’s March 6, 2019 second motion to extend the time to file

appellant’s brief. In the motion, attorney Kristin R. Brown states that she “was only recently

appointed to replace previous appellate counsel” in this appeal. Our records reflect Mitchell R.

Nolte is appellant’s counsel of record.

       No motion to withdraw or motion to substitute counsel has been filed in this appeal. See

TEX. R. APP. P. 6.5. Until such a motion is filed and granted by this Court, Kristin R. Brown is

not authorized to represent appellant. Accordingly, we DENY the motion.

        We ORDER appellant to file either a motion to substitute counsel or else his appellate

brief within FOURTEEN DAYS of the date of this order. If appellant does not comply with this
order, the appeal will be abated for a hearing in the trial court regarding appellant’s

representation.

       We DIRECT the Clerk to transmit copies of this order to Mitchell R. Nolte, Kristin R.

Brown, and counsel for the State.


                                                 /s/    CORY L. CARLYLE
                                                        JUSTICE